DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 08/29/22. Claims 1 and 13 have been amended. Claims 1-3, 5, 7-8, 10, 12-14 and 16 are examined herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pratchett (US 2011/0030118).
In regard to claim 1, Pratchett teaches a coat comprising: a torso having a back with an inner surface and an outer surface (see figure 16), a right arm hole, a left arm hole, and a neck opening (see figure 16); a slit in the center of the back below the neck opening and extending between the inner surface and the outer surface (opening: 52: paragraph 0036); and a single strip of material extending through the slit to a strap with a free end outside the torso back (figure 16, strap 48’ with end portion 54: paragraph 0052), and to a yoke following a path on the inner surface, the path running from the slit, around one arm hole, across the slit, around the other arm hole, and ending at the slit 9see figure 16 strap 48’ detailing yoke portion path around openings and slit), the yoke being secured to the inner surface (yoke is strap 48’ which is secured at loops attached to shoulder portion of garment as illustrated in figure 16).  

 	In regard to claim 5, Pratchett teaches wherein the strip is a flat webbing (see straps 48’ in figure 16, detailing flat webbing).   

 	In regard to claim 7, Pratchett teaches wherein the free end of the strap has a handle (see handle: 100 in figure 16 attached to the free end of the strap: 54).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratchett (US 2011/0030118) in view of Zeppetella (US 2019/0216142).
Pratchett teaches a flap (56) attached to the back panel to conceal the handle therein (paragraph 0037). However, Pratchett fails to teach the flap being attached on three sides with an opening to form a pocket structure. Further, Pratchett teaches a slit formed horizontally in the center of the back and not a vertical slit.
In regard to claims 2-3, Zeppetella teaches a harness garment with a pocket sewn to the outer surface of the back for storage of the strap such that, when the strap is in the pocket, the strap is accessible from the outside surface and the pocket is a patch (see figure 1-5, flap on at least three-sides (including with sewn seams) to create a pocket structure that can retain the harness therein: paragraph 0022-0023).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the flap of Pratchett to be a pocket flap attached on three sides as taught by Zeppetella, since the flap of Pratchett provided as a pocket flap would provide a means to not only cover the handle and strap, but a place to store the handle and strap therein due to the attached three sides creating a pocket. Here we are taking one well-known flap on a harness garment and replacing it with another well-known flap on a harness garment to create a pocket structure that allows for sealing on the sides to retain a handle and strap therein.

 	In regard to claim 10, Zeppetella teaches a harness garment having a slit that is vertical (see figure 5, slit is extends vertical).
 	It would been obvious before the effective filing date to one having ordinary skill in the art to have provided the slit of Pratchett to be a vertical slit as taught by Zeppetella, since the slit of Pratchett provided as a vertical slit would provide a slit that is larger and longer to allow for easy access of the harness and handle attached thereto. Here we are taking one well-known slit (Pratchett) for a harness to extend through a garment and replacing it with another well-known vertical slit (Zeppetella) for a harness to extend through a garment to produce a longer and larger slit for easy access to the harness and handle below.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratchett (US 2011/0030118) in view of Grilliot et al. (US 7,571,494).
Pratchett teaches a harness garment as described above in claim 8. Further, Pratchett teaches the harness having handle (handle: 100). However, Pratchett fails to teach the handle being a loop in the strap.
 	In regard to claim 8, Grilliot et al. teaches a harness with attached handle, wherein the handle is a loop in the strap (see figure 10 and column 3, lines 35-41).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have replaced the harness handle of Pratchett with the loop handle as taught by Grilliot et al., since the harness handle of Pratchett being a loop would teach a handle that is made out of the same continuous material as the harness strap allowing for a simple streamlined construction. Here we are taking one well-known harness handle (Pratchett) and replacing it with another well-known harness handle (Grilliot et al.).

 	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratchett (US 2011/0030118) in view of Sloan et al. (US 7,665,152).
              Pratchett teaches a harness garment as described above in claim 1. However, Pratchett fails to teach the yoke being secured to the inner surface by sewing. Pratchett, teaches the yoke of the strap secured to the inner surface of the garment via loops, however, the loops are not taught as being sewn to the interior surface of the garment.
 	In regard to claim 12, Sloan et al. teaches loops attached to an inner surface of a garment via sewing to secure the strap to the garment thereto (figure 4, loops: 24; column 2, lines 46-53).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the strap attaching loops of Pratchett with the loop attachment as taught by Sloan et al., since the strap attaching loops of Pratchett being sewn to the interior surface of the garment would provide loops that are securely attached to retain a strap therein (Sloan et al.: column 2, lines 46-53). Here we are taking a well-known strap attachment loop (Pratchett) and attaching the loop via a well-known loop attachment means (sewing of Sloan et al.) to secure strap loops to an interior of a garment.

Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratchett (US 2011/0030118) in view of Sloan et al. (US 7,665,152) and Zeppetella (US 2019/0216142).
 	In regard to claim 13, Pratchett teaches a coat comprising: a torso having a back with an inner surface and an outer surface, a right arm hole, a left arm hole, and a neck opening (see jacket in figure 16); a slit in the center of the back below the neck opening and extending between the inner surface and the outer surface (opening 52: paragraph 0036); and a single strip of flat webbing extending through the slit to a strap with a free end outside the torso back (see strap 48’, 54: figure 16), and to a yoke following a path on the inner surface, the path running from the slit, around one arm hole, across the slit, around the other arm hole, and ending at the slit (yoke is portion 48’ on inside of garment winding along openings and slit: figure 16).
 	However, Pratchett fails to teach the yoke being sewn to the inner surface and a pocket comprising a patch sewn to the outer surface for storage of the strap.  
 	Pratchett teaches the yoke of the strap secured to the inner surface of the garment via loops (see loops in figure 16 at shoulder portion of garment retaining yoke of strap 48’ to the interior surface of the garment), however, the loops are not taught as being sewn to the interior surface of the garment.
 	Sloan et al. teaches loops attached to an inner surface of a garment via sewing to secure the strap to the garment thereto (figure 4, loops: 24; column 2, lines 46-53).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the strap attaching loops of Pratchett with the loop attachment as taught by Sloan et al., since the strap attaching loops of Pratchett being sewn to the interior surface of the garment would provide loops that are securely attached to retain a strap therein (Sloan et al.: column 2, lines 46-53). Here we are taking a well-known strap attachment loop (Pratchett) and attaching the loop via a well-known loop attachment means (sewing of Sloan et al.) to secure loops to an interior of a garment.
Pratchett teaches a flap attached to the back panel to conceal the handle therein. However, Pratchett fails to teach the flap being attached on three sides with an opening to form a pocket structure. 
Zeppetella teaches a harness garment with a pocket sewn to the outer surface of the back for storage of the strap such that, when the strap is in the pocket, the strap is accessible from the outside surface (see figure 1-5, flap on at least three-sides to create a pocket structure that can retain the harness therein: paragraph 0022-0023).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the flap of Pratchett to be a pocket flap attached on three sides as taught by Zeppetella, since the flap of Pratchett provided as a pocket flap would provide a means to not only cover the handle and strap, but a place to store the handle and strap therein due to the attached three sides creating a pocket. Here we are taking one well-known flap on a harness garment and replacing it with another well-known flap on a harness garment to create a flap that allows for sealing to retain a handle and strap therein.

 	In regard to claim 16, Zeppetella teaches a harness garment having a slit that is vertical (see figure 5, slit is extends vertical).
 	It would been obvious before the effective filing date to one having ordinary skill in the art to have provided the slit of Pratchett to be a vertical slit as taught by Zeppetella, since the slit of Pratchett provided as a vertical slit would provide a slit that is larger and longer to allow for easy access of the harness and handle attached thereto. Here we are taking one well-known slit (Pratchett) for a harness to extend through a garment and replacing it with another well-known vertical slit (Zeppetella) for a harness to extend through a garment to produce a longer and larger slit for easy access to the harness and handle below.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratchett, Sloan et al. and Zeppetella as applied to claim 13 above, and further in view of Grilliot et al. (US 7,571,494).
 	Pratchett, Sloan et al., and Zeppetella fail to teach the free end of the strap being a loop. Pratchett teaches the harness having handle (handle: 100). However, Pratchett fails to teach the handle being a loop in the strap.
 	Grilliot et al. teaches a harness with attached handle, wherein the handle is a loop in the strap (see figure 10 and column 3, lines 35-41).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have replaced the harness handle of Pratchett with the loop handle as taught by Grilliot et al., since the harness handle of Pratchett being a loop would teach a handle that is made out of the same continuous material as the harness strap allowing for a simple streamlined construction. Here we are taking one well-known harness handle (Pratchett) and replacing it with another well-known harness handle (Grilliot et al.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-8, 10, 12-14 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732